NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas               956-318-2403 (FAX)

                                                                             www.txcourts.gov/13thcoa

                                          November 5, 2015

      Hon. R. Casey Low                             Hon. Scot G. Doyen
      Pillsbury Winthrop Shaw Pittman, LLP          Paragon Center One
      401 Congress, Ste. 1700                       450 Gears Rd., Suite 350
      Austin, TX 78701                              Houston, TX 77067
      * DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

      Hon. Alasdair Roberts                         Hon. Jason Matthew Panzer
      Paragon Center One                            Herring & Panzer, LLP
      450 Gears Road, Suite 350                     1411 West Ave., Suite 100
      Houston, TX 77067                             Austin, TX 78701
      * DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

      Hon. Charles Herring Jr.                      Hon. Molly K. Bowen
      Herring & Panzer                              Attorney at Law
      1411 West Avenue, Ste. 100                    3810 West Alabama Street
      Austin, TX 78701                              Houston, TX 77027
      * DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

      Hon. Amber Anderson Mostyn                    Hon. William Abbott
      Attorney at Law                               Doyen Sebesta, Ltd., LLP
      3810 W. Alabama Street                        450 Gears Road, Ste. 350
      Houston, TX 77027                             Houston, TX 77067
      * DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

      Hon. Rose Guerra Reyna
      206th District Court
      Hidalgo County Courthouse
      100 N. Closner, 2nd Floor
      Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00521-CV
      Tr.Ct.No. C-1137-13-B
      Style:    In re National Lloyds Insurance Company


              Enclosed please find a copy of an order issued by this Court on this date.
Case No. 13-15-00521-CV
Page 2


                                  Very truly yours,


                                  Dorian E. Ramirez, Clerk

DER:ch
Enc.
cc: Hon. Laura Hinojosa (DELIVERED VIA E-MAIL)
     Hon. Missy Medary (DELIVERED VIA E-MAIL)